United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________


                                 No. 98-2125EA


Joy Salmon,
                                       *
                                       *
                                       *
      v.                                    District of Arkansas.

CPC Pinnacle Point Hospital,                   [UNPUBLISHED]

                  Appellee.
                                _____________


                               Filed: December 24, 1998


Before RICHAR                                                                District
      Judge.


PER CURIAM.

                                     ute her race discrimination lawsuit against her
                                                   ppeals the district court's rulings
     ssing                                                                           a
  urt-ordered                                                                        n



      *
      The Honorable Robert T. Dawson, United States District
opinion would have no precedential value in this fact-intensive case. We see no willful
misconduct on the part of Salmon's present lawyer, and we understand the order for
sanctions to apply to the client only. We further conclude the district court's fact-
findings are not clearly erroneous and neither error of law nor abuse of discretion
appears. We thus affirm the rulings of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-